Citation Nr: 0716992	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  00-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for parenchymal liver 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Navy from 
June 1975 to November 1979 and from June 1988 to June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In March 2007, the 
Board dispatched the veteran's case to the VA Medical Center 
in Detroit, Michigan for an expert opinion.  All required 
actions have been taken and the case is ready for appellate 
review.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in September 2004.  A 
transcript is associated with the claims file.   


FINDING OF FACT

The competent medical evidence of record is in relative 
equipoise as to whether   the veteran's parenchymal liver 
disease was caused by medication prescribed in service to 
treat his hypercholesterolemia.  


CONCLUSION OF LAW

Service connection for parenchymal liver disease is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).







REASONS AND BASES FOR FINDINGSAND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
parenchymal liver disease.  Therefore, no further development 
is needed with respect to this appeal.

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends that treatment he received in service 
for elevated serum (blood) cholesterol caused his liver 
disease, to include diffuse fatty infiltration.  He further 
asserts that exposure to radiation, asbestos, and a toxic 
chemical (3-HEPT) used to clean submarine periscope optics 
were causative factors in the development of his hepatic 
disease.  While there is no medical evidence or competent 
opinion that shows a causal link between the veteran's 
current liver disease and alleged in-service exposure to 
toxins, the relevant evidence is in approximate equipoise as 
to whether there is an etiological relationship between his 
hepatic disease and in-treatment for hypercholesterolemia. 

The veteran's service medical records reveal treatment for 
hypercholesterolemia, to include lescol, an oral medication.  
In addition to the high serum cholesterol, laboratory records 
show that the veteran had elevated liver function tests in 
June 1996, prior to his retirement from naval service.  

There is ample post-service medical and laboratory evidence 
to show that the veteran has a current diagnosis of liver 
disease.  Specifically, in February 1999, he was diagnosed 
with parenchymal liver disease with fatty infiltration, a 
condition confirmed as recently as April 2006 by a 
comprehensive VA gastroenterology examination.  It is also 
apparent from the relevant medical and laboratory evidence in 
the claims file that the veteran's current diagnosis of liver 
disease is manifested by elevated liver enzymes.  And, as 
noted above, the service medical records confirm that 
treatment for the veteran's hypercholesterolemia during 
service included lescol.  Thus, this appeal turns on the 
question of whether the veteran's liver disease with fatty 
infiltration and a history of elevated liver enzymes is due 
to the administration of lescol during service. 

With respect to the contended causal relationship, in the 
report of the April 2006 VA examination of the veteran, it 
was noted that lescol can be associated with elevated liver 
enzymes; although the examiner indicated his belief that the 
veteran's parenchymal liver disease was not related to his 
in-service treatment with lescol, as the veteran had 
discontinued use of the drug and still had elevated liver 
enzymes.  The Board requested a Veterans Health 
Administration (VHA) medical opinion to determine if there 
was any relationship between the veteran's current liver 
disability and his in-service treatment with anti-
hypercholesterolemia medication.  Such an opinion was 
obtained shortly thereafter from a specialist in 
gastroenterology at the VA Medical Center in Detroit, 
Michigan.  This physician indicated that he had reviewed the 
veteran's claims file, and concluded that it was as likely as 
not that the veteran's elevated liver enzymes were related to 
his use of lescol.  The physician observed that lescol can 
cause fatty change in the liver, which in turn could manifest 
as elevated enzymes.  Although the examiner made note of the 
fact that elevations of liver enzymes are usually reversible 
when the medication is discontinued, he was "unable to say 
with certainty" that the veteran's elevated liver enzymes 
were not related to the lescol prescribed for him during 
service.  (Emphasis added.)  .

A unique standard of proof applies in decisions on claims for 
veterans' benefits. Unlike other claimants and litigants, 
pursuant to 38 U.S.C.A. § 5107(b), a veteran is entitled to 
the "benefit of the doubt" when there is an approximate 
balance of positive and negative evidence.  See, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  With that 
standard in mind, the Board finds that the most recent 
competent opinion that addressed the nexus question at hand, 
read as a whole, clearly supports the contended causal 
relationship.  The fact that the physician could not conclude 
"with certainty" that in-service treatment with an anti-
cholesterol drug does not weigh against the claim; the burden 
of proof is not certainty; it is equipoise.  The negative 
nexus opinion was arguably supported by a more cogent 
rationale, which included the observation that manifestations 
of liver disease persisted after lescol was discontinued, but 
the latter supportive opinion was obtained from a specialist 
in gastroenterology and was based upon a thorough review of 
the relevant medical and laboratory evidence of record.  When 
weighing the two opinions that addressed the etiological 
question at issue, the Board finds that the probative value 
of the most recent opinion is at least equal to the former 
conclusion.   

The Court of Appeals for Veterans Claims has held that the 
Board must determine how much weight is to be attached to 
each medical opinion of record.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In this case, as 
explained in the preceding paragraph, the Board concludes 
that the medical evidence is at least in equipoise regarding 
the veteran's assertion that his current parenchymal liver 
disease is related to in-service treatment for 
hypercholesterolemia.  With application of the benefit-of-
the-doubt rule, service connection for parenchymal liver 
disease is warranted.  38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).





ORDER

Entitlement to service connection for parenchymal liver 
disease is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


